                        IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF NORTH CAROLINA
                                 WESTERN DIVISION
                                   No. 5:17-CV-402-D


DENISE GIBBON,                                )
                                              )
                       Plaintiff,             )
                                              )
               v.                             )                     ORDER
                                              )
NANCY A. BERRYIIlLL,                    )
Acting Commissioner of Social Security, )
                                              )
                        Defendant            )


       On February 22, 2019, Magistrate Judge Jones issued a Memorandum and Recommendation

("M&R") and recommended that the court deny plaintiff's motion for judgment on the pleadings

[D.E. 27], grant defendant's motion to affirm the Commissioner's final decision [D.E. 29], and grant

defendant's motion to dismiss [D.E. 30]. See [D.E.41]. OnMarch8,2019,plaintiff objected to the

M&R [D.E. 42]. On March 20, 2019, defendant responded [D.E. 43].

       "The Federal Magistrates Act requires a district court to make a de novo determination of

those portions of the magistrate judge's report or specified proposed findings or recommendations

to which objection is made." Diamond v. Colonial Life & Accident Ins. Co., 416 F.3d 310, 315 (4th

Cir. 2005) (emphasis, alteration, and quotation omitted); see 28 U.S.C. § 636(b). Absent a timely

objection, "a district court need not conduct a de novo review, but instead must only satisfy itselfthat

there is no clear error on the face of the record in order to accept the recommendation." Diamond,

416 F.3d at 315 (quotation omitted).

       The court has reviewed the M&R, the record, and plaintiff's objections. AB for those

portions ofthe M&R to which plaintiffmade no objection, the court is satisfied that there is no clear
error on the face of the record.

       The court has reviewed de novo the portions.of the M&R to which plaintiff objected. The

scope of judicial review of a :final decision concerning benefits under the Social Security Act is

limited to determining whether substantial evidence supports the Commissioner's factual findings

and whether the Commissioner applied the correct legal standards. See 42 U.S.C. §§ 405(g),

1383(c)(3); Walls v. Barnhart, 296 F.3d 287,290 (4th Cir. 2002); Hays v. Sullivan, 907 F.2d 1453,

1456 (4th Cir. 1990). Substantial evidence is evidence that "a reasonable mind-might accept as

adequate to support a conclusion." Richardson v. Perales, 402 U.S. 389, 401 (1971) (quotation

omitted).   It "consists of more than a mere scintilla of evidence but may· be less than a
                                                                      l

preponderance." Smith v. Chater, 99F.3d635, 638 (4th.Cir. 1996). Thiscourtmaynotreweighthe

evidence or substitute its judgment forth.at of the Commissioner. See, e.g.• Hays, 907 F.2d at 1456.

Rather, in determining whether substantial evidence supports the Commissioner's decision, the court

examines whether the Commissioner analyzed the relevant evidence and sufficiently explained her

findings and rationale concerning the evidence. See, e.g., Sterling Smokeless Coal Co. v. Akers, 131

F.3d 438, 439--40 (4th Cir. 1997).

       Plaintiff's objections restate the arguments made to Judge Jones. Compare [D.E. 28], with

[D.E. 42]. Both Judge Jones and the ALJ, however, applied the proper legal standards. See M&R

[D.E. 41]. Moreover, substantial evidence supports the ALJ's analysis. See id.

       In sum, the court OVERRULES plaintiff's objections to the M&R [D.E. 42] and DENIES

plaintiff's motion for judgment on the pleadings [D.E. 27]. The court GRANTS defendant's motion
                                                                                            .,


to affirm [D.E. 29] and defendant's motion to dismiss [D.E. 30]. Defendant's final decision is

AFFIRMED, and this action is DISMISSED. The clerk shall close the case.



                                                 2
SO ORDERED. This   1~   day of April 2019.



                                             JSC.DEVERill
                                             United States District Judge




                                     3
